DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed September 8, 2020, has been received and entered.
	Claims 2-23 are canceled.
	Claim 1 is pending and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating an infection of an eye by a Picornavirdae virus wherein the treating is the reduction of the viral titer in the eye tissue and the Picornavirdae virus is coxsackievirus A24 variant, does not reasonably provide enablement for a method for treating an infection of the eye by a Picornavirdae virus other than coxsackievirus A24 variant wherein the treating is other than the reduction of the viral titer in the eye tissue.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with the claim. 
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  The claimed invention must be enabled so that any person skilled in the art can make and use the invention without undue experimentation.
Regarding undue experimentation, In re Wands, 8 USPQ2d 1400, at 1404 (Fed. Cir. 1988) states: 

Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. (Citations omitted).

	With respect to the nature of the invention and the breadth of the claim, claim 1 is directed to “treating an infection of an eye by a Picornavirdae virus," wherein the phrase “treating (including treatment)” is defined in the specification as including one or more of various effects (page 7, last paragraph through page 8, second paragraph).  The “treating" can include inhibiting the disease and its progression, and ameliorating a disease, condition or disorder, which can encompass a) ameliorating conjunctival congestion, b) reducing vascular dilatation, c) reducing edema in the tissue surrounding the eye, d) reducing hemorrhaging in and around the eye tissue, e) reducing hyperaemia, f) reducing chemosis, g) reducing epiphora in and around the eye, h) reducing pain in and around the eye, i) reducing the viral titer in the eye tissue, j) increasing the visual acuity of the infected eye, and k) reducing the viral titer in the fluid in and around the infected eye tissue.  Because the treatment encompasses various effects, it would take a large amount of experimentation to determine if any one effect is obtained by administering to an eye of the patient a compound having sialidase activity.
	With respect to the state of the prior art, it is noted that Nilsson (Journal of Virology. 2008. 82(6): 3061-3068. Listed on IDS filed 3/14/22) speaks to the claimed invention.  Nilsson speaks of coxsackievirus A24 variant (CVA24v), drawn to a Picornavirdae virus (see page 2, second paragraph of the instant specification), as being a major cause of acute hemorrhagic conjunctivitis (abstract), wherein acute hemorrhagic conjunctivitis is drawn to an infection of the eye (see page 1, second paragraph of the instant specification).  The study of Nilsson shows that binding of CVA24v to and infection of corneal epithelial cells are efficiently inhibited by treating cells with a sialic acid-cleaving enzyme (abstract).  This was observed by pretreating cells with Vibrio cholerae neuraminidase (page 3062, left column, first full paragraph) which removed sialic acid from cell surfaces (page 3063, left column, first paragraph).  According to Broadhurst, III (US 2006/0241063. Listed on IDS filed 3/14/22), neuraminidases are known as sialidases (page 2, paragraph [0026]).  Therefore, Nilsson teaches reducing infection of cells by a Picornavirdae virus (CVA24v) comprising administering to the cells a compound having sialidase activity (Vibrio cholerae neuraminidase), which speaks to treating an infection of an eye by a Picornavirdae virus in which the treatment is the reduction of the viral titer in the eye tissue.  However, Nilsson does not speak of any other effects of the administration of the neuraminidase on the infection or the eye tissue itself.  As such, there is no evidence that any of the effects encompassed by "treating" as defined in the specification, other than the reduction of the viral titer in the eye tissue, could be obtained by administering the neuraminidase of Nilsson to an eye of a patient who has an infection of the eye by CVA24v (i.e. coxsackievirus A24 variant).  Furthermore, the results of Nilsson do not speak to any Picornavirdae virus that infects eyes other than CVA24V (i.e. coxsackievirus A24 variant), such as enterovirus type 70 (page 2, second paragraph of instant specification).
	Moreover, the prior art teaches a specific compound having sialidase activity having potent antiviral and cell protective efficacies (abstract).  Specifically, Malakhov (Antimicrobial Agents and Chemotherapy. April 2006. 50(4): 1470-1479. Listed on IDS filed 3/14/22) teaches prevention and treatment of influenza virus in vivo by administering DAS181 (abstract and page 1474, first column, third paragraph through page 1474, second column, last paragraph), which reads on a compound having sialidase activity (see page 4, third paragraph of instant specification).  However, there is no evidence in Malakhov of the effect of DAS181 on any Picornavirdae virus known to infect eyes.  
	With respect to the predictability or unpredictability of the art, the art recognizes that the development of ophthalmic medications is difficult.  For instance, Wagh (Asian Journal of Pharmaceutics. January 2008. Pages 12-17. Listed on IDS filed 3/14/22) teaches that "The development of new products for treatment of ophthalmic diseases is facing a double challenge: pharmacology and drug delivery" (page 12, left column, first paragraph).  Factors concerning the high tolerability/comfort requirements must be considered when treating eyes (page 12, left column, first paragraph).  Furthermore, another issue is the low ocular bioavailability of topically applied drugs (page 12, left column, first paragraph).  Therefore, even if a treatment is found effective in vitro, a large amount of experimentation would be required to determine whether a sufficient amount of the drug (in this case, a compound having sialidase activity), can be administered to an eye of the patient that would yield any one of the effects of "treating an infection of the eye by a Picornavirdae virus” or “reducing the risk or severity of an infection of an eye by a Picornavirdae virus” other than reduction of the viral titer in the eye tissue, as defined in the specification (page 7, last paragraph through page 8, first paragraph).
Additionally, there is an absence of working examples in the specification as filed.  No data has been provided demonstrating the effectiveness of a compound having sialidase activity in treating an infection of the eye by a Picornavirdae virus.  
	In sum, the nature of the invention, the breadth of the claim, the state of the prior art, the unpredictability of the art, and the absence of working examples demonstrate that undue experimentation is required to perform the full scope of the claimed invention.  Therefore, a scope of enablement rejection is required.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (Journal of Virology. 2008. 82(6): 3061-3068. Listed on IDS filed 3/14/22) in light of Broadhurst, III (US 2006/0241063. Listed on IDS filed 3/14/22).
Nilsson speaks of coxsackievirus A24 variant (CVA24v), drawn to a Picornavirdae virus (see page 2, second paragraph of the instant specification), as being a major cause of acute hemorrhagic conjunctivitis (abstract), wherein acute hemorrhagic conjunctivitis is drawn to an infection of the eye (see page 1, second paragraph of instant specification).  The study of Nilsson shows that binding of CVA24v to and infection of corneal epithelial cells are efficiently inhibited by treating cells with a sialic acid-cleaving enzyme (abstract).  This was observed by pretreating cells with Vibrio cholerae neuraminidase (page 3062, left column, first full paragraph) which removed sialic acid from cell surfaces (page 3063, left column, first paragraph).  According to Broadhurst, III, neuraminidases are known as sialidases (page 2, paragraph [0026]).  Therefore, Nilsson teaches reducing infection of cells by a Picornavirdae virus (CVA24v) comprising administering to the cells a compound having sialidase activity (Vibrio cholerae neuraminidase), which speaks to treating an infection of an eye by a Picornavirdae virus in which the treatment is the reduction of the viral titer in the eye tissue.  
Nilsson differs from the claimed invention in that Nilsson does not expressly disclose administering the Vibrio cholerae neuraminidase (reading on a compound having sialidase activity) to an eye of a subject in an effective amount for the treatment of an infection of the eye by CVA24v (reading on a Picornavirdae virus).  However, Nilsson concludes that “…sialic-acid based antiviral drugs that prevent virus entry may be useful for topical treatment of such infections” (abstract).  Since Nilsson found that the neuraminidase was effective in inhibiting the binding and infection of corneal epithelial cells with CVA24v recognized by Nilsson as responsible for the majority of cases of acute hemorrhagic conjunctivitis which is an infection of the eye, then it would have been obvious to have administered an effective amount of the neuraminidase to the eye of a subject having acute hemorrhagic conjunctivitis for the predictable result of treating the acute hemorrhagic conjunctivitis, with the treatment drawn to a reduction of the CVA24v viral titer in the eye.  Therefore, instant claim 1 is rendered obvious.
A holding of obviousness is clearly required.

No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651